998 F.2d 1019
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Julian Roger SANCHEZ, Appellant,v.William BARR, Attorney General of the United States;  EmoryW. Morris, Warden, FCI Sandstone;  J. Michael Quinlan,Director, Bureau of Prisons; John Doe, Warden, FMCSpringfield;  Jane Doe, Psychiatrist, FMC Springfield, Appellees.
No. 93-1492.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 25, 1993.Filed:  July 7, 1993.

Appeal from the United States District Court for the District of Minnesota.
D.Minn.
AFFIRMED.
Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Julian Sanchez, a federal inmate, appeals from the district court's1 denial of his 28 U.S.C. § 2241 application for a writ of habeas corpus.  Sanchez sought immediate release for medical treatment.  After carefully reviewing the record, we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, Chief Judge, United States District Court for the District of Minnesota, adopting the reports and recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota